Case 6:19-cv-00565-JDK-KNM Document 89 Filed 02/23/21 Page 1 of 2 PageID #: 829




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
MARK D. ADAMS,                             §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Case No. 6:19-cv-565-JDK-KNM
                                           §
KEN PAXTON, et al.,                        §
                                           §
      Defendants.                          §
                                           §

                                 FINAL JUDGMENT
       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE

 for purposes of proceeding in forma pauperis as frivolous and for failure to state a

 claim against the Defendants Paxton, Mitchell, Moore, Boyd, Gohmert, Livingston,

 Glassner, Hill, Gastler, White, the Aryan Brotherhood of Texas, Jones, Westbrook,

 Baldwin, Carrell, Stone, and Masle, and as to the taking of his 80 days of work time

 credits; DISMISSED WITH PREJUDICE as to the Plaintiff’s claims concerning his

 Coryell County conviction and the placement of an escape designator in his record,

 until such time as he can show that the Coryell County conviction has been

 overturned, expunged, or otherwise set aside; and DISMISSED WITHOUT

 PREJUDICE as to all other claims, including the Plaintiff’s right to seek redress for

 the confiscation of his property through the administrative processes of TDCJ or the

 courts of the State of Texas.


                                          1
Case 6:19-cv-00565-JDK-KNM Document 89 Filed 02/23/21 Page 2 of 2 PageID #: 830




        All pending motions are DENIED as MOOT. The Clerk of Court is instructed

 to close this case.

        So ORDERED and SIGNED this 23rd day of February, 2021.



                                         ___________________________________
                                         JEREMY D. KERNODLE
                                         UNITED STATES DISTRICT JUDGE




                                        2
